IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1401
                             Filed January 25, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAMES E. HAWKINS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Henry W. Latham II,

Judge.



      James Hawkins appeals his sentence, claiming the district court abused

its discretion. AFFIRMED.



      Les M. Blair III of Blair & Fitzsimmons, P.C., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Darrel L. Mullins, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                         2


VAITHESWARAN, Judge.

      James Hawkins pled guilty to delivery of marijuana and failure to affix a

drug tax stamp.     The district court sentenced him to two prison terms not

exceeding five years, to be served concurrently. On appeal, Hawkins contends

the district court “abused its discretion in sentencing [him] to 5 years in prison

instead of suspending the sentence and placing [him] on probation . . . with

conditions that he obtain a substance abuse evaluation and comply with any

treatment recommendations.”

      We discern no abuse of discretion in the court’s sentencing decision. See

State v. Hopkins, 860 N.W.2d 550, 553 (Iowa 2015) (setting forth standard of

review).   The district court commended Hawkins for expressing a desire to

change his life but imposed prison sentences based on his “very lengthy criminal

history” and his failure “to actively cooperate in the preparation of the

Presentence Investigation Report,” which did not bode well for “cooperati[on] with

probation.” These were appropriate considerations. See State v. Willingham,

No. 15-1075, 2016 WL 3282858, at *1 (Iowa Ct. App. June 15, 2016)

(acknowledging the defendant’s “positive” activities but affirming the rejection of

his request for a suspended sentence with probation based on his “lengthy

criminal history” and the fact that he “was on probation for the same offense

when the current offense took place”).

      AFFIRMED.